Citation Nr: 1225512	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-03 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a schedular and/or extraschedular rating in excess of 50 percent for depression associated with undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms, prior to September 29, 2006.  

2.  Entitlement to a schedular and/or extraschedular rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression, from September 29, 2006.  

3.  Entitlement to a schedular and/or extraschedular rating in excess of 40 percent for undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms.  

4.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied increased ratings for depression associated with undiagnosed illness, and for the service-connected undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms.  By rating action in January 2007, the RO recharacterized the Veteran's service connected psychiatric disability from that of depression associated with service-connected undiagnosed illness, to PTSD with depression, with assignment of a 70 percent rating therefor, effective from September 29, 2006.  The issues on appeal have been modified accordingly.  

Pursuant to his request, the Veteran was scheduled to appear at an RO hearing in May 2007, but he cancelled his RO hearing request in April 2007.  In his substantive appeal, the Veteran set forth his request for a hearing before the Board.  His initial request for a videoconference hearing was subsequently modified to a request for a hearing before the Board, sitting at the RO.  That Board hearing was scheduled to occur in March 2012, but prior to its occurrence the Veteran withdrew his hearing request.  No other request for a hearing remains pending.  

All of the issues on appeal are herein REMANDED to the RO through the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


REMAND

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011), VA has a duty to notify a claimant of the information and evidence needed to substantiate his or her claims for VA compensation benefits and that notice must comply with certain requirements both as to substance and timeliness.  The Board finds that the VA notice letter issued in June 2008, containing the criteria for rating a psychiatric disability, to include PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the criteria for rating the service-connected undiagnosed illness by analogy to fibromyalgia under 38 C.F.R. § 4.71a, Diagnostic Code 5025, is not sufficient to satisfy the VCAA notice requirement.  In this regard, the June 2008 VCAA notice letter does not apprise the Veteran of the division of responsibility between VA and the Veteran in obtaining the information and evidence necessary to substantiate the claims.  Remand to permit full notice under 38 U.S.C.A. § 5103 to be furnished is required.  (The Board notes that this is a case involving a change in psychiatric diagnosis from that of previously service-connected depression, secondary to undiagnosed illness, to that of PTSD with depression relating to an inservice stressor.  It does not entail the question of the initial rating to be assigned downstream to a grant of service connection in which § 5103 notice as to the rating matter is not required.  38 C.F.R. § 3.159(b)(3) (2011).)  

The Veteran claims entitlement to an extraschedular evaluation for his service-connected psychiatric disability, citing in particular the opinion provided through a VA examination in early 2011 that increased symptoms of PTSD were responsible for the Veteran's unemployment.  Notice of extraschedular requirements is lacking, and there does not appear to have been an adequate adjudication of the inherent question of entitlement to an increased rating on an extraschedular basis during the pendency of this appeal.  Remand to ensure that full consideration be afforded the question of extraschedular entitlement as to all of the issues on appeal is required.  

The record reflects that a panic disorder was also found to be present at the time of the most recent VA examination in January 2011, in addition to PTSD and somatization and personality disorders.  Several psychiatric manifestations were specifically attributed to the somatization and personality disorders.  In an addendum to the January 2011 VA examination report, the VA examiner opined that the somatization disorder was independent from the Veteran's PTSD with no symptom overlap, but that the panic disorder was secondary to PTSD, given that the panic disorder represented an increase in arousal and could be triggered by reminders of past trauma.  In a December 2011 Supplemental Statement of the Case, the RO noted the frequency of panic attacks as set forth on the VA examination in early 2011, and that the criteria for a full-blown panic attack had not been met; however, the RO did not decide whether the Veteran's panic attacks were part and parcel of his PTSD or whether the diagnosed panic disorder was a secondary result of PTSD.  Further consideration of this question is necessary on remand, to include further VA examination and any indicated procedural development as to the potential claim for secondary service connection for any separate panic disorder.  

As well, the Veteran takes issue with the RO's failure to evaluate separately some or all of the individual components of his service-connected undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms.  He likewise takes issue with the rating of the foregoing as analogous to fibromyalgia and alleges that the medical data are inadequate for the evaluation of his multi-system complaints.  

The Board notes that a VA Gulf War examination was most recently afforded the Veteran in 2010, when the primary focus was on whether the Veteran had West Nile virus.  Little if any reference was made in the Gulf War examination report regarding the nature, severity, and frequency of the Veteran's headaches or chest pain.  Moreover, fatigue and insomnia were identified and found to be associated with PTSD, as opposed to the separately service-connected and evaluated undiagnosed illness.  It was determined, however, by the VA examiner that the diagnostic criteria for irritable bowel syndrome had been satisfied and yet no attempt to separately rate the irritable bowel syndrome was attempted by the RO then or later.  Other VA examinations were attempted prior thereto, including a VA chronic fatigue syndrome examination in September 2006, but which did not comprehensively address all of the elements of the Veteran's service-connected undiagnosed illness.  Remand to obtain a more current and comprehensive examination and to permit the consideration of whether one or more separate evaluations may be appropriate is deemed advisable.  

The issue of entitlement to a TDIU was denied by a RO rating decision in September 2010, from which no appeal was initiated.  Since then, the same issue has again been raised and the Veteran's representative, in his January 2012 submission, requests specific consideration by the Board of this inherent issue.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, initial development and adjudication of that matter needs to be undertaken.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake initial development, including compliance with the duties to notify and assist the Veteran, regarding the raised issue of entitlement to a TDIU.  

2.  Furnish to the Veteran complete notice under 38 U.S.C.A. § 5103 with respect to his claims for higher schedular and/or extraschedular evaluations for depression associated with service-connected undiagnosed illness prior to September 29, 2006, for PTSD with depression from September 29, 2006, and for undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms.  That notice should advise the Veteran that his entitlement to extraschedular ratings is based initially on whether the schedular criteria are adequate for rating of his unique disorder and, if not, then an extraschedular rating may be for assignment on the basis of such factors as frequent hospital care for treatment or evidence that the disorder, alone, has resulted in a marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2011).

Specific notice to the Veteran is required that employment records, to include statements from current or former supervisors and co-workers, would be relevant with respect to whether an extraschedular rating is warranted on the basis of a marked interference with employment, to include the number of days absent due to any particular disease or injury.  

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran a VA psychological or psychiatric examination for the evaluation and severity of his service-connected PTSD with depression, as well as to define the relationship of any panic disorder or attacks of panic to his service-connected PTSD with depression.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  That examination should include the taking of a complete medical-psychiatric history and the conduct of a clinical or mental status examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be fully detailed and a score on the Global Assessment of Functioning Scale should be assigned solely on the basis of the Veteran's service-connected psychiatric disorder, to include any part and parcel panic manifestations.  

Upon completion of the above, the VA examiner is asked to address the following questions in detail, providing a rationale for the opinion furnished: 

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's panic disorder, if any, is part and parcel of his service-connected psychiatric disability or is otherwise secondary thereto (i.e., either directly caused or aggravated thereby)?  The examiner must reconcile his/her opinion with the January 2011 VA examination addendum report of such a relationship.

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation, aggravation, or unemployability as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Afford the Veteran a VA medical examination or examinations in order to evaluate the nature and severity of his undiagnosed illness manifested by chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms.  All manifestations should be specifically identified.  The examiner must opine as to whether any component of the service-connected undiagnosed illness meets the criteria for an independent separate diagnosis, with identification of the symptoms attributable exclusively to such independent diagnosis.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic testing deemed necessary by the examiner in order to evaluate each particular component of the undiagnosed illness.  

Following physical examination of the Veteran, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (psychiatric, undiagnosed illness, plantar fasciitis, and residuals of West Nile virus), considered in combination, preclude the Veteran from engaging in substantially gainful employment.  Rationale must be provided for the opinion offered.

7.  Following completion of the action requested above, adjudicate or readjudicate each of the issues listed on the title page of this document.  It must be specifically determined whether panic attacks have been considered in rating the service-connected psychiatric disability, and whether separate service connection with a separate evaluation is assignable for any individual component of the service-connected undiagnosed illness involving chest pain, joint pain, muscle aches, fatigue, sleep disturbance, headaches, and irritable bowel symptoms.  If it is determined that the schedular criteria are inadequate to rate any disability at issue, submit to the Director, Compensation and Pension Service, or the Under Secretary for Benefits, the matter of whether an extraschedular rating is warranted for such disability pursuant to 38 C.F.R. § 3.321(b).  The provisions of 38 C.F.R. § 4.16(b) must be considered in adjudicating the issue of entitlement to a TDIU.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until he received further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





